                  Case 19-11595-LSS             Doc 280        Filed 10/03/19         Page 1 of 13



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    BLACKHAWK MINING LLC, et al.,1                         ) Case No. 19-11595 (LSS)
                                                           )
                              Debtors.                     ) (Jointly Administered)
                                                           )

    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
DEBTORS TO AMEND THE TERM DIP CREDIT AGREEMENT TO INCREASE THE
 SIZE OF THE FACILITY, (II) GRANTING RELATED LIENS AND CONFERRING
 SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, AND (III) GRANTING
                             RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”),2

respectfully state as follows in support of this motion:

                                                 Relief Requested

             1.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, authorizing the Debtors to (a) enter into an amendment (the “DIP Term Amendment”),

pursuant to the terms and conditions set forth in the term sheet (the “Additional DIP Term Sheet”)

attached hereto as Exhibit 1 to Exhibit A, to that certain Senior Secured Debtor-in-Possession

Term Loan Credit Agreement (as may be amended, restated, supplemented, waived, or otherwise




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
      Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
      Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC
      (4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
      Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9758); Pine Branch Mining, LLC (9681); Pine
      Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
      Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
      (6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite
      180, Lexington, Kentucky 40509.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms herein, the Term
      DIP Credit Agreement, or the proposed order attached hereto as Exhibit A. as applicable.



KE 64304959
                 Case 19-11595-LSS             Doc 280        Filed 10/03/19         Page 2 of 13



modified from time to time, the “Term DIP Credit Agreement”), (b) granting related liens and

conferring superpriority administrative expense status, and (c) granting related relief.3

                                            Jurisdiction and Venue

         2.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.

         3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.       The bases for the relief requested herein are sections 105, 363(b), 364(c), 364(d),

and 364(e) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

Bankruptcy Rules 4001(b), (c), and (d), 6004, and 9014, and Rule 4001-2 of the Local Rules of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                                   Background

I.       Negotiations Regarding the DIP Term Amendment.

         5.       When the Debtors initially entered into the DIP facilities, the Debtors sized their

financing needs based on an expected emergence from bankruptcy by the end of August 2019.



3
     The facts and circumstances supporting this motion and the relief requested herein can be found in the declaration
     of Kevin Nystrom, Managing Director at AlixPartners LLP and Chief Restructuring Officer of the Debtors (the
     “Nystrom Declaration”) and the declaration of Marc Puntus, Partner and co-head of the Debt Advisory and
     Restructuring Group of Centerview Partners LLC (the “Puntus Declaration”), each filed contemporaneously
     herewith.


                                                          2
KE 64304959
                Case 19-11595-LSS              Doc 280        Filed 10/03/19         Page 3 of 13



Due to, among other things, the time required to procure necessary regulatory approvals as a

prerequisite to emergence, this initial emergence timeline expanded. During this period, the

Debtors further evaluated their financial and operational circumstances based on additional

performance information.

         6.      By mid-September 2019, it had become clear that, due to a confluence of

unforeseen market headwinds, the Debtors would not be able to emerge under the current plan of

reorganization [Docket No. 231] (the “Plan”) and that incremental financing would be required to

bridge to emergence and fund go-forward operations. As a result, the Debtors and their advisors

engaged with their lenders to modify the Plan to reduce the amount of take-back debt under the

Plan and obtain incremental DIP financing to fund these cases and provide incremental liquidity

upon emergence.4 This process included four amendments to the DIP term loan facility (the “DIP

Term Loan”) on September 12, 2019, September 20, 2019, September 27, 2019, and October 2,

2019, respectively, extending the milestone for emergence through and including November 15,

2019.5

         7.      The DIP Term Amendment, among other things, provides the Debtors with an

additional $35 million in DIP financing (the “Additional Loans”) on the terms (including with

respect to fees) described in section III below.6 All other terms of the Term DIP Credit Agreement




4
    The Debtors have also previously amended the credit agreement for the DIP ABL Facility four times, including
    to extend certain milestones, and expect to enter into a further amendment to the DIP ABL Facility that will
    extend the maturity date and include a non-material fee to be paid in connection therewith. For the avoidance of
    doubt, the Debtors do not seek approval of any such amendment pursuant to this motion but instead are seeking
    that amendment as permitted and authorized by paragraph 8(b)(ii) of the Final DIP Order.
5
    The Debtors also made corresponding amendments to their restructuring support agreement.
6
    The maturity date for the Additional Loans is the same as the maturity date for the remainder of the term DIP
    facility arising under the DIP Term Credit Agreement. Notably, however, the maturity date for the exit term loans
    into which the Additional Loans will convert (the “Specified Exit Term Loans”) will be earlier than the maturity
    date for the other term loans under the Debtors’ take-back term loan exit facility. Specifically, the Specified Exit

                                                          3
KE 64304959
               Case 19-11595-LSS             Doc 280        Filed 10/03/19        Page 4 of 13



that are not addressed in the DIP Term Amendment remain unchanged by the DIP Term

Amendment.

        8.       In conjunction with the DIP Term Amendment, the Debtors and their lenders also

agreed to modifications to the Plan, and the Debtors have filed an amended plan of reorganization

contemporaneously herewith (the “Amended Plan”).                      Support for the Amended Plan is

documented in an amendment to the Debtors’ restructuring support agreement (the “Amended

RSA”), which enjoys the support of the Debtors’ prepetition lenders that collectively hold over

90% of all claims arising from the prepetition first and second lien term loans, and the substantial

majority of the Debtors’ term DIP lenders. The Debtors also have filed a motion to approve the

modifications in the Amended Plan contemporaneously herewith. As detailed further therein, the

Amended Plan reduces the Debtors’ post-emergence funded debt from approximately $465 million

to $175 million, equitizes the $100 million rolled up portion of the DIP Term Loan, and reallocates

the post-emergence equity (the “New Common Stock”) by distributing 90% of the New Common

Stock to holders of claims arising under the rolled up portion of the DIP term loan facility and the

prepetition first lien term loans and 10% of New Common Stock to holders of claims arising from

the prepetition second lien term loans.7 Although the plan treatment has not changed for most

stakeholders, the modifications materially affect the recoveries of the Debtors’ prepetition first and

second lien lenders as well as the DIP term lenders, and requires Court approval, which will further

extend the Debtors’ time in chapter 11. The incremental liquidity requested herein will enable the

Debtors to continue operations without interruption while bridging to confirmation of the


    Term Loans will mature 120 days following the closing date of the DIP Term Amendment, subject to up to three
    extensions under certain circumstances.
7
    The summary of the Amended Plan contained in this paragraph is qualified in their entirety by the provisions of
    the Amended Plan. To the extent anything in this paragraph or motion is inconsistent with such documents, the
    terms of the Amended Plan shall control.


                                                        4
KE 64304959
               Case 19-11595-LSS        Doc 280     Filed 10/03/19    Page 5 of 13



Amended Plan and emergence from chapter 11. The Debtors therefore believe the additional

liquidity and runway provided by the DIP Term Amendment is necessary and in the best interest

of their estates.

        9.      Moreover, the DIP Term Amendment is necessary to continue ordinary course

operations, which not only preserves revenue generation, but also sends a strong message to the

Debtors’ critical vendors, customers, and employees. Absent adequate liquidity, critical vendors

may shorten trade terms, causing further liquidity constraints.         The additional liquidity

contemplated by the DIP Term Amendment is also necessary to ensuring the Debtors are able to

continue to make payments to the lessors under the Debtors’ unexpired coal leases, Further, the

DIP Term Amendment is critical to demonstrate to customers that the reorganized Debtors will

have adequate liquidity to reliably deliver coal. Additionally, an adequately capitalized company

is crucial to retaining skilled employees.

II.     The Existing DIP Facilities.

        10.     On July 19, 2019, the Debtors filed a motion [Docket No. 18] seeking approval of

their two debtor-in-possession financing facilities, including a $90 million asset-based revolving

facility and a $150 million dual-draw secured term loan facility, which term loan facility included

$50 million of new money and the roll up of $100 million of the prepetition first lien term loan.

On July 23, 2019, the Court entered an order [Docket No. 81] approving the DIP facilities on an

interim basis. The Debtors entered into the DIP facilities on July 23, 2019, at which time the

Debtors commenced rolling up the obligations under their prepetition ABL facility and drew

$35 million from the term DIP facility and rolled up $70 million of the obligations under their

prepetition first lien term loan. On August 13, 2019, the Court entered the final order approving

the DIP facilities [Docket No. 185] (the “Final DIP Order”), after which the remainder of the

prepetition ABL facility was rolled up on a final basis. Shortly thereafter, the Debtors drew the

                                                5
KE 64304959
                   Case 19-11595-LSS             Doc 280        Filed 10/03/19         Page 6 of 13



remaining $15 million in new money provided by the term DIP facility, and rolled up an additional

$30 million of the obligations under the prepetition first lien term loan.

           11.      The Final DIP Order does not allow the Debtors and the term DIP lenders to amend,

modify, or supplement the Term DIP Credit Agreement to increase the aggregate commitments,

change the rate of interest payable, or effect any other material amendments without Court

approval. See Final DIP Order ¶ 8(b)(ii). As a result, pursuant to this motion the Debtors

respectfully request the Court approve the DIP Term Amendment.

III.       Overview of the DIP Term Amendment.

           12.      In accordance with the Bankruptcy Rules 4001(b), (c), and (d) and Local

Rule 4001-2(a), the following table summarizes the principal terms of the DIP Term Amendment:8

     Bankruptcy Code                                       Summary of Material Terms
    Borrower                 Blackhawk Mining LLC
    Bankruptcy Rule
    4001(c)(1)(B)            See Additional Financing Term Sheet, “Borrower”

    Guarantors               Blue Diamond Mining, LLC
    Bankruptcy Rule          Triad Mining, LLC
    4001(c)(1)(B)            Triad Trucking, LLC
                             Hampden Coal, LLC
                             Logan & Kanawha, LLC
                             Spurlock Mining, LLC
                             Redhawk Mining, LLC
                             Spruce Pine Land Company
                             Pine Branch Mining, LLC
                             Pine Branch Resources, LLC
                             Pine Branch Land, LLC
                             FCDC Coal, Inc.
                             Eagle Shield, LLC
                             Blackhawk Coal Sales, LLC
                             Blackhawk Land and Resources, LLC
                             Blue Creek Mining, LLC
                             Panther Creek Mining, LLC


8
       The summaries contained in this motion are qualified in their entirety by the provisions of the documents
       referenced. To the extent anything in this motion is inconsistent with such documents, the terms of the applicable
       documents shall control. Capitalized terms used in the following summary chart but not otherwise defined have
       the meanings ascribed to them in the DIP Term Amendment, the Final DIP Order, or the proposed order attached
       hereto as Exhibit A, as applicable. To the extent that any terms of the Term DIP Credit Agreement are not
       contained in this summary, those terms remain unchanged by the DIP Term Amendment.


                                                            6
KE 64304959
              Case 19-11595-LSS          Doc 280        Filed 10/03/19        Page 7 of 13




   Bankruptcy Code                                Summary of Material Terms
                     Rockwell Mining, LLC
                     Guyandotte Mining, LLC
                     Kanawha Eagle Mining, LLC
                     Blackhawk River Logistics, LLC

                     See Additional Financing Term Sheet, “Guarantors”

 Term DIP Lenders    Funds managed or advised by Knighthead Capital Management, LLC and the other
 Bankruptcy Rule     Existing New Money DIP Term Lenders (as defined in the Additional Financing Term
 4001(c)(1)(B)       Sheet) or their designated affiliates that choose to participate in the Additional Loans
                     (collectively, the “Additional DIP Term Lenders”).

                     See Additional Financing Term Sheet, “Additional DIP Term Lenders”
 Term DIP Facility   Term DIP Facility amount plus $35 million in the form of the Additional Loans to be
 Size                available in a single draw.
 Bankruptcy Rule
 4001(c)(1)(B),      See Additional Financing Term Sheet, “Amount & Type”
 Local Rule 4001-
 2(a)(ii)

 Expenses and Fees   Same as in the Existing DIP Term Loan Credit Agreement.
 Bankruptcy Rule
 4001(c)(1)(B)       See Additional Financing Term Sheet, “Fees and Expenses; Indemnification”
 Local Rule 4001-
 2(a)(ii)

 Interest Rates      Loans shall bear interest at the sum of the LIBOR Rate plus 9.50%, with a LIBOR floor
 Bankruptcy Rule     of 0.50%.
 4001(c)(1)(B)
                     See Additional Financing Term Sheet, “Interest Rate”
 Local Rule 4001-
 2(a)(ii)
 Fees                Original Issue Discount: 1.00% of the aggregate principal amount of the Additional New
 Bankruptcy Rule     Money DIP Term Loan Commitments, which shall be due and payable on the funding
 4001(c)(1)(B)       date thereof to the Additional DIP Term Lenders in the form of original issue discount.
 Local Rule 4001-
                     Exit Fee: 2.50% of the aggregate principal amount of the Additional New Money DIP
 2(a)(ii)
                     Term Loans, which shall be due and payable in cash on the Termination Date or, in the
                     case of Additional New Money DIP Term Loans prepaid in whole or in part prior to the
                     Termination Date, on the date of such prepayment.

                     Backstop Fee: 3.00% of the aggregate equity interests of the reorganized Borrower
                     otherwise allocable in respect of the Roll-Up Loans and the outstanding Pre-Petition First
                     Lien Term Loans held by the Existing New Money DIP Term Lenders who do not elect
                     to participate, or designate an affiliate to participate on their behalf, in the Additional
                     Loans (each a “Non-Participating Lender”) pursuant to the Acceptable Plan of
                     Reorganization, shall be reallocated from each Non-Participating Lender to Knighthead
                     on the effective date of the Acceptable Plan of Reorganization.

                     See Additional Financing Term Sheet, “Fees”




                                                    7
KE 64304959
               Case 19-11595-LSS            Doc 280         Filed 10/03/19         Page 8 of 13




   Bankruptcy Code                                    Summary of Material Terms
 Repayment Features     Mandatory Repayments. Same as for the existing Term DIP Loans, except that with
 Local Rule 4001-       respect to the net proceeds of any sale of assets (including, for the avoidance of doubt, the
 2(a)(i)(E)             Specified Owned Assets (as defined in the Additional Financing Term Sheet)), such
                        proceeds shall be applied, first, to repayment of the Additional Loans until repaid in full
                        and second, to repayment of the Existing DIP Term Loans; provided that, with respect to
                        the Specified Sale Proceeds (as defined in the Additional Financing Term Sheet), the
                        Company shall, subject to a pro forma minimum liquidity test to be set forth in the DIP
                        Term Amendment that gives effect to the portion of the Specified Sale Proceeds retained
                        by the Company, promptly (and in any event within a time period to be set forth in the
                        DIP Term Amendment) following receipt thereof, apply the Specified Sale Proceeds to
                        prepay the Additional New Money DIP Term Loans in an amount up to 75% of the
                        aggregate principal amount of the Additional New Money DIP Term Loans (with the
                        balance to be retained by the Company).

                        Voluntary Prepayments. Same as for existing Term DIP Loans, except that any voluntary
                        prepayment shall be applied, first, to repayment of the Additional Loans until repaid in
                        full and second, to repayment of the Existing DIP Term Loans.

                        See Additional Financing Term Sheet, “Mandatory Prepayments,” “Voluntary
                        Prepayments”
 Liens and Priorities   Same as for the Existing New Money DIP Term Loans and pari passu with the liens
 Bankruptcy Rule        securing the Existing New Money DIP Term Loans, except that (i) the liens on the
 4001(c)(1)(B)(i)       Specified Owned Assets securing the Additional New Money DIP Term Loans shall be
 Local Rule             senior in priority to the liens thereon securing the Existing DIP Term Loans and (ii) the
 4001-2(a)(i)(D) and    Additional New Money DIP Term Loans shall be placed ahead of the Existing DIP Term
 (G), 4001-2(a)(4)      Loans in the default waterfall provisions; provided that clauses (i) and (ii) shall be subject
                        to obtaining the consent of each affected Existing DIP Term Lender.

                        In the event that any affected Existing DIP Term Lender does not consent to the DIP Term
                        Amendment (any such Existing DIP Term Lender, a “Non-Consenting Existing DIP Term
                        Lender”; and the consenting Existing DIP Term Lenders, the “Consenting Existing DIP
                        Term Lenders”), (i) the liens on the Specified Owned Assets securing the Additional New
                        Money DIP Term Loans will be pari passu with the liens thereon securing the Existing
                        New Money DIP Term Loans of the Non-Consenting Existing DIP Term Lenders, but,
                        for the avoidance of doubt, will be senior in priority to the liens thereon securing the
                        Existing New Money DIP Term Loans of the Consenting Existing DIP Term Lenders and
                        (ii) the Additional New Money DIP Term Loans shall be pari passu with the Existing
                        New Money DIP Term Loans of the Non-Consenting Existing DIP Term Lenders in the
                        default waterfall provisions, but, for the avoidance of doubt, will be placed head of the
                        Existing New Money DIP Term Loans of the Consenting Existing DIP Term Lenders in
                        the default waterfall provisions.

                        See Additional Financing Term Sheet, “Priority Under the DIP Term Facility”

 Milestones             Same as in the Existing DIP Term Loan Credit Agreement.
 Bankruptcy Rule
 4001(c)(1)(B)          See Additional Financing Term Sheet, “Milestones”
 Local Rule 4001-
 2(a)(ii)

 Maturity Date          Same as in the Existing DIP Term Loan Credit Agreement.


                                                        8
KE 64304959
               Case 19-11595-LSS          Doc 280       Filed 10/03/19      Page 9 of 13




     Bankruptcy Code                              Summary of Material Terms
 Bankruptcy Rule
 4001(c)(1)(B)          See Additional Financing Term Sheet, “Termination Date”
 Local Rule 4001-
 2(a)(ii)

                                            Basis for Relief

I.       Entry into the DIP Term Amendment and Payment of the DIP Term Amendment
         Fees and Expenses is in the Debtors’ Best Interests.

         13.    The proposed DIP Term Amendment is in the best interests of the Debtors and their

estates, and is essential to the completion of these chapter 11 cases. The Debtors are working

diligently to bring these chapter 11 cases to a successful conclusion. The DIP Term Amendment

will ensure that the Debtors have adequate liquidity and runway for the ongoing administration of

these cases.

         14.    The increased financing provided by the DIP Term Amendment is the best and only

financing available under the circumstances. The Debtors’ DIP ABL lender consents to these

terms and the ability to provide the Additional Loans is available to all of the Debtors’ current DIP

term lenders on a pro rata basis, and thus no party will be prejudiced by the DIP Term Amendment

or the relief requested herein. Indeed, the DIP Term Amendment benefits the Debtors’ other

stakeholders by facilitating the preservation of a value-maximizing deal structure that continues to

provide for the unimpaired treatment of the general unsecured creditors. Accordingly, under these

circumstances, the Debtors respectfully submit that approval of the DIP Term Amendment is in

the best interests of the Debtors and all other interested parties.

         15.    Section 364 of the Bankruptcy Code governs a debtor’s ability to secure

postpetition financing. See 11 U.S.C. § 364. The Court has already approved the Term DIP

Facility and determined that it satisfies the requirements of sections 364(c) and (d) of the

Bankruptcy Code. The DIP Term Amendment increases the size of the Term DIP Facility to

                                                    9
KE 64304959
              Case 19-11595-LSS         Doc 280        Filed 10/03/19    Page 10 of 13



provide the Debtors with the runway needed to successfully emerge from chapter 11. Increasing

the amount of the Term DIP Facility with the current Term DIP Lenders avoids the cost, expense,

and disruption of seeking a replacement facility. These modifications have been accepted by the

Term DIP Lenders and inure to the benefit of the Debtors and their estates. Accordingly, the DIP

Term Amendment satisfies the requirements of sections 364 of the Bankruptcy Code.

        16.    In a sound exercise of their business judgment, the Debtors have determined that

continuing the existing DIP facilities would minimize material disruptions and thereby maximize

value for their estates, especially in light of the fact that the Court has already approved the terms

of the existing DIP facilities and use of cash collateral (which has previously been consented to by

parties in interest in these chapter 11 cases), and the Debtors’ need for additional liquidity to bridge

them through emergence and fund go-forward operations. See In re L.A. Dodgers LLC, 457 B.R.

308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business judgment of a

debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40

(Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under section 364

is to be utilized on grounds that permit reasonable business judgment to be exercised so long as

the financing agreement does not contain terms that leverage the bankruptcy process and powers

or its purpose is not so much to benefit the estate as it is to benefit a party in interest.”). As

described above, the Debtors project that they will need an additional $35 million in available

liquidity to continue to operate the business in the ordinary course and pay administrative costs

through emergence from chapter 11.

        17.    Moreover, in connection with agreeing to provide the DIP Term Amendment, the

Term DIP Lenders are requiring payment of the fees and expenses to be incurred in connection

with the DIP Term Amendment. These fees and expenses are the product of arm’s-length



                                                  10
KE 64304959
              Case 19-11595-LSS         Doc 280        Filed 10/03/19    Page 11 of 13



negotiations between the Debtors and the Term DIP Lenders, and the Debtors submit such fees

and expenses are reasonable in light of the circumstances. For these reasons, the Debtors have

determined that entry into the DIP Term Amendment and payment of these fees and expenses is

reasonable and justifiable, particularly in light of the benefits that will accrue to the Debtors, their

estates, and their creditors. Accordingly, the Debtors respectfully request that the Court grant this

motion in all respects and authorize entry into the DIP Term Amendment and payment of the DIP

Term Amendment fees and expenses.

II.     Waiver of Stay Period Under Bankruptcy Rule 6004(h) Is Appropriate.

        18.    Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” The Debtors submit that there is no reason to delay the effectiveness of the

order approving this motion. The Upsize Facility is immediately necessary to provide the Debtors

access to much-needed funds and time to emerge as a well-capitalized company. Accordingly,

waiver of the 14-day stay period under Bankruptcy Rule 6004(h) is appropriate.

                                                Notice

        19.    The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Delaware; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

administrative agent under the Debtors’ prepetition asset-based revolving credit facility; (d) the

administrative agent under the Debtors’ Prepetition First Lien Term Loan Credit Facility; (e) the

administrative agent under the Debtors’ prepetition second lien term loan facility; (f) counsel to

the Crossover Group; (g) counsel to the First Lien Group; (h) the administrative agent under the

Debtors’ debtor in possession term loan financing facility; (i) the administrative agent under the

Debtors’ debtor in possession asset-based revolving financing facility; (j) the Environmental

                                                  11
KE 64304959
               Case 19-11595-LSS        Doc 280        Filed 10/03/19    Page 12 of 13



Protection Agency and similar state environmental agencies for states in which the Debtors

operate; (k) the office of the attorneys general for the states in which the Debtors operate; (l) the

United States Attorney’s Office for the District of Delaware; (m) the Internal Revenue Service;

(n) the Term DIP Lenders; (o) MidCap; (p) counsel to lessors under the Debtors’ unexpired leases;

and (q) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit

that, in light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

        20.     No prior request for the relief sought in this motion has been made to this or any

other court.

                            [Remainder of page intentionally left blank]




                                                  12
KE 64304959
              Case 19-11595-LSS        Doc 280     Filed 10/03/19     Page 13 of 13



        WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested herein and such other relief

as the Court deems appropriate under the circumstances.

Dated: October 3, 2019
Wilmington, Delaware

 /s/ L. Katherine Good
 Christopher M. Samis (DE 4909)                  James H.M. Sprayregen, P.C.
 L. Katherine Good (DE 5101)                     Ross M. Kwasteniet, P.C. (admitted pro hac vice)
 POTTER ANDERSON CORROON LLP                     Joseph M. Graham (admitted pro hac vice)
 1313 North Market Street, 6th Floor             KIRKLAND & ELLIS LLP
 P.O. Box 951                                    KIRKLAND & ELLIS INTERNATIONAL LLP
 Wilmington, Delaware 19801-6108                 300 North LaSalle
 Telephone: (302) 984-6000                       Chicago, Illinois 60654
 Facsimile:     (302) 658-1192                   Telephone:     (312) 862-2000
 Email:         csamis@potteranderson.com        Facsimile:     (312) 862-2200
                kgood@potteranderson.com         Email:         james.sprayregen@kirkland.com
                                                                ross.kwasteniet@kirkland.com
 Counsel to the Debtors and Debtors in                          joe.graham@kirkland.com
 Possession
                                                 - and -
                                                 Stephen E. Hessler, P.C. (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:    (212) 446-4800
                                                 Facsimile:    (212) 446-4900
                                                 Email:        stephen.hessler@kirkland.com

                                                  Counsel to the Debtors and Debtors in Possession




KE 64304959
